266 S.W.3d 329 (2008)
STATE of Missouri, Respondent,
v.
Andre WARREN, Appellant.
No. ED 90011.
Missouri Court of Appeals, Eastern District, Division One.
October 14, 2008.
Scott Thompson, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Andre Warren (Defendant) appeals from his conviction, following a jury trial, of first-degree attempted statutory rape, in violation of Sections 566.032 and 564.011, RSMo (2000).[1] The trial court sentenced Defendant to five years in the custody of the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law applies. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.